Citation Nr: 0502144	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-21 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Laughlin Memorial Hospital on 
July 28, 2002.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Laughlin Memorial Hospital on 
July 29, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to May 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 2003 decisions of the 
Department of Veterans Affairs (VA) Medical Center in 
Mountain Home, Tennessee.  

On June 18, 2004, a videoconference hearing was held before 
the undersigned Acting Veterans Law Judge, who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107(b), (c) (West 2002).  A transcript of that 
hearing has been associated with the record on appeal.


FINDINGS OF FACT

1.  The veteran has total disability that is permanent in 
nature due to service-connected disability, and his treatment 
at Laughlin Memorial Hospital on July 28, 2002, was on an 
emergent basis with no VA facility feasibly available.  

2.  The veteran has total disability that is permanent in 
nature due to service-connected disability, and his treatment 
at Laughlin Memorial Hospital on July 29, 2002, was on an 
emergent basis with no VA facility feasibly available.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to payment or 
reimbursement of the cost of unauthorized medical expenses 
incurred on July 28, 2002, at Laughlin Memorial Hospital have 
been met.  38 U.S.C.A. §§ 1728, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 17.120 (2004).

2.  The requirements for entitlement to payment or 
reimbursement of the cost of unauthorized medical expenses 
incurred on July 29, 2002, at Laughlin Memorial Hospital have 
been met.  38 U.S.C.A. §§ 1728, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 17.120 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At approximately 1:00 A.M. on July 28, 2002, the veteran was 
admitted to Laughlin Memorial Hospital for complaints of 
dizziness, backache, and shoulder pain.  The veteran had been 
assaulted.  The veteran underwent multiple x-ray and computed 
tomography (CT) examinations of his various injured body 
parts.

On July 29, 2002, the veteran was admitted to Laughlin 
Memorial Hospital for symptoms of dizziness and near syncope.  
The veteran had suffered a head contusion on July 27, 2002.  
He had arrived at the hospital to obtain copies of his 
medical records.  CT scan of his head was done, and an 
electrocardiogram was conducted.  Complete chemistries, 
complete blood count, and a urinalysis were also obtained.

In January 2003 a VA physician assistant reviewed the 
veteran's claims.  The physician assistant noted that the 
veteran resided approximately 7 miles from the nearest VA 
medical facility and that Laughlin Memorial Hospital was 
approximately 31 miles from the nearest VA medical facility.  
For both dates, the physician assistant determined that 
emergent treatment was not required and that VA facilities 
were feasibly available.  No rationale was provided.

In an April 22, 2003 statement, D. McF., M. D. (Dr. McF.), 
explained that he had treated the veteran in the emergency 
room at Laughlin Memorial Hospital on July 28, 2002, and on 
July 29, 2002.  On July 28, 2002, the veteran had been 
assaulted.  He had head trauma with a loss of consciousness, 
neck pain, back pain, left shoulder pain, elbow pain, left 
wrist pain, and left abdomen and flank pain.  The veteran 
felt that he had sustained a serious injury.  The veteran had 
a history of a craniotomy.  The veteran had multiple signs 
and symptoms of serious injury including head injury.  A 
thorough evaluation of the veteran was conducted, including 
multiple x-ray examinations and computed tomography (CT) 
scans of his head, neck, abdomen, and pelvis.  On July 29, 
2002, the veteran had returned to the hospital to obtain 
copies of his medical records.  He developed chest pain and 
had a syncopal episode.  The veteran was treated in the 
emergency room.  He was again evaluated for possible heard 
trauma from the previous day.  CT scan of his head was done, 
and an electrocardiogram was conducted.  Complete 
chemistries, complete blood count, and a urinalysis were also 
obtained.  Dr. McF. opined that both emergency room visits 
were "emergent . . . and did not need to be put off until 
[the veteran] could have arrived at the nearest VA Hospital.  
[The veteran] certainly could have suffered harm if not 
evaluated with an appropriate medical screening exam to 
include the laboratory and diagnostic studies performed."

In May 2003 a VA physician reviewed the veteran's claims.  
The physician noted that the veteran sided approximately 7 
miles from the nearest VA medical facility and that Laughlin 
Memorial Hospital was approximately 31 miles from the nearest 
VA medical facility.  For both dates, the physician 
determined that emergent treatment was not required and that 
VA facilities were feasibly available.  No rationale was 
provided.

At a June 18, 2004 videoconference hearing, the veteran 
testified that he had attended a [redacted] in [redacted], 
[redacted], on the night of July [redacted], 2002.  He was assaulted 
by a group of men and suffered injuries to his head and body.  
After midnight on July [redacted], 2002, on his way home from the 
racetrack, the veteran began to feel weak and as if he were 
going to lose consciousness.  He sought treatment at Laughlin 
Memorial Hospital in Greeneville, Tennessee.  He was 
approximately 30 miles from a VA facility in Mountain Home, 
Tennessee, and was unsure whether the facility would be open 
on the weekend.  He returned to Laughlin Memorial Hospital on 
July 29, 2002, in order to obtain records of his treatment on 
July 28, 2002.  While he was waiting for the records, he 
began to feel as if he were going to lose consciousness.  
Although the veteran requested assistance to his vehicle, the 
hospital staff took him to the emergency room for treatment 
of his symptoms.


Analysis

Because the Board's decision in this case is a full grant of 
benefits, the Board concludes that any failure to comply with 
the requirements of the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5100 et seq. (West 2002), is not 
prejudicial to the veteran.

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, there are two theories of entitlement which must be 
addressed:  (1) whether the services for which payment is 
sought were authorized by VA, see 38 U.S.C.A. § 1703(a), and 
(2) whether the claimant is entitled to payment or 
reimbursement for services not previously authorized.  See 
38 U.S.C.A. § 1728(a) (West 2002); see also Hennessey v. 
Brown, 7 Vet. App. 143 (1994).  In this case, the veteran has 
not argued, nor does the evidence suggest, that prior 
authorization for private medical treatment on either July 
28, 2002, or July 29, 2002, was obtained.  Thus, the 
pertinent issue is whether he is eligible for payment or 
reimbursement for medical services that were not previously 
authorized.

Section 1728(a), title 38, United States Code, provides that 
VA may reimburse veterans for medical expenses incurred in 
non-VA facilities where: (1) such care or services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; (2) such care or 
services were rendered to a veteran in need thereof (A) for 
an adjudicated service-connected disability, (B) for a non 
service-connected disability associated with and held to be 
aggravating a service-connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability. . . . ; and 
(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  All three 
of these statutory requirements must be met before 
reimbursement may be authorized.  See Hayes v. Brown, 6 Vet. 
App. 66, 68 (1993).  The corresponding VA regulatory 
authority essentially tracks the above-cited statutory 
criteria.  See 38 C.F.R. § 17.120 (2004).

The initial requirement is that treatment be for a service-
connected disability or for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability.  However, treatment can be for 
any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability.  In this case, the veteran has been evaluated 100 
percent disabled due to his service-connected paranoid 
schizophrenia.  The records in the claims folder, including 
the July 2003 Statement of the Case, received from the VAMC 
indicate that the veteran does have a total disability, 
permanent in nature, that results from his service-connected 
disability.  See 38 C.F.R. § 17.120(a)(3) (2004).

The other two requirements are that a medical emergency must 
have existed such that delay would have been hazardous to 
life or health and that VA or other Federal facilities were 
not feasibly available, and an attempt to use them beforehand 
or obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or practicable, 
or treatment had been or would have been refused.  38 C.F.R. 
§ 17.120(b), (c) (2004).

With respect to whether or not an emergency existed, neither 
the statute nor the regulation provides a definition of when 
an emergency exists.  See 38 U.S.C.A. § 1728 (West 2002); 
38 C.F.R. § 17.120 (2004).  An emergency is defined as "a 
sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action."  Hennessey, 7 
Vet. App. at 147 (1994) (citations omitted).  Further, the 
Board observes that 38 C.F.R. § 17.1002, one of the 
regulations implementing the Veterans Millennium Health Care 
and Benefits Act, Pub. L. 106-117, Title I, Subtitle B, § 
111, 113 Stat. 1556 (1999) (codified at 38 U.S.C.A. § 1725 
(West 2002)), does define emergency services.  Although 
certainly not a binding definition when considering 
reimbursement under 38 C.F.R. § 17.120, it does provide a 
frame of reference.  

That regulation provides that emergency services are provided 
by a hospital emergency department or similar facility and 
are provided for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  This standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent lay person who possesses an average knowledge of 
health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(a), (b) (2004)

The veteran has a history of a craniotomy.  With 
consideration of the resulting vulnerability to the veteran's 
skull and the head trauma experienced by the veteran on July 
27, 2002, the Board concludes that the symptoms the veteran 
was experiencing on both July 28, 2002, and July 29, 2002, 
including dizziness and near syncope, would have caused a 
prudent lay person to have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to his life.  This determination is bolstered by the April 
2003 statement by Dr. McF. that the veteran required 
emergency medical treatment on both occasions.  If a medical 
professional, such as Dr. McF., reached such a conclusion, it 
would be reasonable for a prudent layperson to have believed 
that delay in seeking medical attention would have been 
hazardous.  Therefore, the Board concludes that it is at 
least as likely as not that an emergent condition existed.  
Although two VA medical professionals reached the opposite 
conclusion, neither of them provided an explanation to 
support that conclusion.  Resolving all doubt in favor of the 
veteran, the Board concludes the care the veteran received on 
July 28, 2002, and July 29, 2002, were rendered in medical 
emergencies of such nature that delay would have been 
hazardous to life or health.

"Feasibly available" is not defined in the relevant statute 
or regulation.  See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. 
§ 17.120 (2004).  However, the provisions of 38 C.F.R. § 
17.53, also for application, state that a VA facility may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  38 C.F.R. §§ 17.52, 17.53 (2004).  For 
example, a VA facility would not be feasibly available if 
there were evidence establishing that a veteran was brought 
to a hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  See 38 C.F.R. 
§ 17.1002(c) (2004).

These claims were denied in part because a VA facility was 
reasonably available, approximately 7 miles from the 
veteran's home and approximately 31 miles from Laughlin 
Memorial Hospital.  However, the existence of a VA facility 
near the private hospital where the veteran received medical 
care does not in and of itself mean that the VA facility was 
feasibly available.  See Cotton v. Brown, 7 Vet. App. 325, 
327 (1995).  

The Board has reviewed a map of the State of Tennessee.  With 
regard to the treatment received by the veteran on July 28, 
2002, the record shows that the veteran was returning to his 
home from Bulls Gap, Tennessee, which is approximately 17 
miles from Greeneville, Tennessee, where the veteran received 
treatment at Laughlin Memorial Hospital.  The nearest VA 
medical facility would have been an additional 31 miles 
beyond Laughlin Memorial Hospital.  Although the nearest VA 
medical facility is closer to the veteran's home than is 
Laughlin Memorial Hospital, the veteran did not travel to 
Laughlin Memorial Hospital from his home.  At that time, he 
was en route to his home in Jonesborough, Tennessee, from 
Bulls Gap, Tennessee.  In other words, the veteran arrived at 
Laughlin Memorial Hospital along the way to his home.  
Similarly, on July 29, 2002, the veteran was already at 
Laughlin Memorial Hospital at the time that the medical 
emergency arose on that date.  He had gone to the hospital to 
obtain his medical records, not to seek medical treatment.

Dr. McF. has indicated that, on either date, it would not 
have been medically advisable for the veteran to have delayed 
treatment until the veteran could have arrived at the nearest 
VA medical facility.  The Board concludes that it is at least 
as likely as not that the veteran was following the medical 
advice of personnel from Laughlin Memorial Hospital, 
including Dr. McF., that he should be treated at that 
facility rather than the nearest VA facility.  Although two 
VA medical professionals concluded that VA facilities were 
feasibly available, neither of them provided an explanation 
to support that bare conclusion.  Resolving all doubt in the 
veteran's favor, the Board concludes that a VA facility was 
not feasibly available on either July 28, 2002, or July 29, 
2002.

The evidence is at least in equipoise with respect to whether 
or not all of the requirements for reimbursement for medical 
expenses incurred on July 28, 2002, and July 29, 2002, have 
been met.  Resolving all doubt in the veteran's favor, the 
Board concludes that the requirements for payment or 
reimbursement of medical expenses incurred at that time have 
been met.  


ORDER

Reimbursement or payment of the cost of medical services 
rendered by Laughlin Memorial Hospital on July 28, 2002, is 
granted.

Reimbursement or payment of the cost of medical services 
rendered by Laughlin Memorial Hospital on July 29, 2002, is 
granted.


	                        
____________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


